—Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered October 30, 1996, convicting him of assault in the third degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the mere fact that the complainant was employed by the Westchester County District Attorney’s Office did not warrant disqualification of the prosecutor and did not render the Grand Jury proceedings defective (see, People v Seymour, 225 AD2d 487; People v Freeman, 172 AD2d 1045).
There is no merit to the defendant’s contention that the trial court erred in accepting the People’s explanations for challenging two black venirepersons during jury selection (see, People v Celestine, 243 AD2d 485; People v Brooks, 242 AD2d 336).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
Miller, J. P., Altman, Krausman and Luciano, JJ., concur.